Crownhart, J.
(dissenting). I concur in the result. However, I cannot agree that the Wysocki Case, 125 Wis. 638, 104 N. W. 707, be overruled at this time. While such ruling works no injustice in this case, we have no means of knowing how many other existing causes' of action may be affected by it. Attorneys have had the right to rely on the rule laid down in that case and to advise their clients accordingly. The Wysocki Case was decided, more than sixteen years ago. The legislature has had ample opportunity to amend the statute if there was any good reason for it. It must be assumed that the people of the state have concurred in the construction of the statute as there declared. The legislature could change that construction by making a statute apply only to causes of action arising after the passage of the act, and thereby preserve the rights of parties gained in reliance thereon. This the courts cannot do. That is a customary practice in similar cases. I think the changing of the rule laid down in the Wysocki Case should be left to the legislature. Till such action of the legislature it should be held stare decisis.
As was said in Eau Claire Nat. Bank v. Benson, 106 Wis. 624, 627, 82 N. W. 604:
“When such construction has once been given to a law and finally established as a part thereof, it is as much a part of it as if embodied therein in plain and unmistakable language. State ex rel. Heiden v. Ryan, 99 Wis. 123, 74 N. W. 544. When that situation exists it is the province of the legislature alone to change the law. The court should not attempt it, whatever may be the notions of judges as to what the law ought to be. No matter what the situation *620may appear to be, as to the unjust operation of a law, courts should not struggle to change it as it has been understood to exist and has been plainly written into its decisions for years.”
Eschweiler and Doerfler, JJ. We concur in the foregoing dissent.